Citation Nr: 1142683	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from May 1990 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss.  The claim was subsequently reopened and denied on the merits.  The claim on appeal is most accurately stated as listed on the title page of this decision.  
 

FINDINGS OF FACT

1.  The Veteran did not submit a substantive appeal following a November 1994 rating decision which denied service connection for bilateral hearing loss, and that decision became final.

2.  The report of VA audiologic examination conducted in November 2007 which disclosed decreased hearing acuity and speech recognition was new and material evidence sufficient to reopen a claim for service connection for hearing loss.

3.  After wax was removed from the ear canals, re-testing disclosed improved hearing thresholds and speech recognition scores, and no hearing loss disability for VA purposes is demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since a final 1994 rating decision which denied service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).

2.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant contends that he is entitled to service connection for the claimed disorder.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The request to reopen the claim for service connection for a right knee disorder was granted, so further discussion of VA's duty to notify and assist with respect to that claim is not required.  A November 2006 notice which advised the Veteran of the criteria for new and material evidence also advised the Veteran of the criteria for service connection.  The letter also provided information regarding the criteria governing assignment of disability ratings and effective dates, as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the November 2006 notice letter addressed all criteria required under the VCAA.

To the extent that the content or timing of the November 2006 notice was incorrect under the VCAA or failed to identify any law or regulation governing this claim, the Veteran has not indicated that he has been prejudiced by any defect in notice or assistance, and the record does not suggest occurrence of such prejudice.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).   

Duty to assist

In connection with the Veteran's request to reopen his claim, VA treatment records were obtained, and the Veteran was afforded VA examinations of his hearing.  The Appellant does not contend that he receives Social Security Administration benefits based on disability or any other disability benefits.  He does not contend that there are any other records available that might substantiate his claims.  He has not contended that his hearing has changed since the most recent VA examination of record in 2008.  

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, if a claimant had active service, service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the claimant presently has the same condition.  

A claimant is competent to testify as to a condition within his or her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding claimant competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that claimant suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 as requiring the existence of a present disorder for VA compensation purposes affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability during the appeal period, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Facts and analysis 

In 1994, the Veteran sought service connection for bilateral hearing loss, and that claim was denied.  The denial of the claim became final when one year elapsed after the issuance of the notice to the Veteran of that rating decision without submission by the Veteran of a substantive appeal.  38 U.S.C.A. § 7105.  Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  

When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen the claim must be considered by the Board.  The claim on appeal is as stated on the title page of this decision.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The evidence of record at the time of the 1994 rating decision consisted of the Veteran's service treatment records and a 1994 VA examination report.  The VA examination report disclosed that the Veteran's measured hearing was defined as normal for purposes of VA compensation benefits.  38 C.F.R. § 3.385.  In 1999, the Veteran sought to reopen the claim, and submitted service treatment records which were already of record at the time of the 1994 decision.  The 1999 claim for service connection for bilateral hearing loss was denied on the basis that the Veteran had not submitted a well-grounded claim.  The prior determination was not considered on the merits, nor was the Veteran advised that new and material evidence was required.  

The Veteran sought VA outpatient treatment and evaluation of his hearing in 2007.  An October 2007 examination of the Veteran's hearing disclosed hearing loss thresholds that met the criteria for hearing loss disability, as defined for purposes of VA compensation benefits.  38 C.F.R. § 3.385, and the Veteran submitted a new claim, which was accepted as a request to reopen the claim.  The report of a November 2007 VA examination disclosed decreased hearing acuity and a left ear speech discrimination score of 92 percent.  

The RO determined that the 2007 VA evaluation of the Veteran's hearing was new and material evidence, since the medical evidence that the Veteran had hearing loss which could be defined as a disability for VA purposes was not previously of record, and is evidence which would be material to substantiate a claim for service connection.  38 C.F.R. § 3.156.  The Board agrees that new and material evidence was received to reopen the claim.

When new and material evidence is submitted, and a claim is reopened, the claim may be reviewed on the merits, if development is complete.  In this case, the Veteran's hearing was evaluated through audiometric examination.  Since such examination provides all evidence required to evaluate the criteria for service connection, the records is complete, and adjudication on the merits is proper.

The medical evidence establishes that, following the evaluation which showed that the Veteran had decreased hearing acuity, the provider recommended that the Veteran be evaluated to determine whether there was any medical problem that might be affecting his hearing.  The Veteran was found to have cerumen (wax) in the ear canals.  The ear canals were flushed, treated, and the Veteran was given eardrops to soften the remaining cerumen (wax).  

After cerumen was removed, the Veteran's hearing was re-examined.  Audiometric re-examination disclosed hearing acuity in both ears at 20 decibels or less in each frequency which 38 C.F.R. § 3.385 defines as relevant for compensation purposes.  That hearing acuity is within the regulatory definition of normal.  The Veteran's hearing discrimination in each ear also returned to level defined as normal, according to the reviewer who conducted the February 2008 review.  

The Board notes that the hearing threshold at 250 Hertz was 30 decibels, but, by regulation, that frequency is not considered for purposes of determine whether hearing loss disability is present.  38 C.F.R. § 3.385.  Left ear speech discrimination was reported as 92 percent.  

Although the examiner who conducted the last audiometric examination in 2007 initially reported a 92 percent speech discrimination in one ear, the final, corrected report of the examination shows a 94 percent speech discrimination in one ear, and a 100 percent speech discrimination score for the other ear.  The Board notes that, by the time the February 2008 review was conducted, the report of the November 2007 examination had been corrected.  A report that the speech discrimination score for the left ear was 94 percent in November 2007 is associated with the claims file, and that report is dated in November 2007.  The reviewer who provided February 2008 opinion concluded that the Veteran had normal hearing and normal speech discrimination.  

Impaired hearing will be considered a disability only after threshold requirements are met.  38 C.F.R. § 3.385.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the Veteran's hearing acuity and speech discrimination scores do not meet any prong of the definition of hearing loss disability.

Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Whether the Veteran meets the criteria for service connection for a hearing disability loss is based on mechanical application of results of audiometric examination to the definition provided by the law.  In this case, the clinical evidence establishes that the Veteran does not have a hearing loss disability as defined for VA purposes.

The Veteran's lay statements regarding hearing acuity are credible evidence that the Veteran perceives a subjective hearing loss, but the Veteran's lay statements are not competent evidence which establishes that the Veteran's hearing acuity meets the definition of hearing loss disability set by law.  See, e.g, Lendenman v. Principi, 3 Vet. App. 345 (1992).

The only competent evidence which the Board may accept to establish whether the regulatory criteria for the definition of hearing loss disability are met is objective evidence of hearing acuity.  The objective evidence of post-service hearing loss based on audiometric testing discloses that the Veteran does not meet the criteria for hearing loss disability, service connection for hearing loss cannot be granted.  

The Board notes that the Veteran did meet the criteria for hearing loss disability, at least briefly, in late 2007, when a cerumen buildup was present.  However, when the cerumen (wax) was removed, the Veteran's hearing returned to normal.  The medical evidence establishes that the wax buildup in the Veteran's ears was temporary, and the decreased hearing loss which resulted from that temporary condition was not a disability for which service connection may be granted.  The Veteran has not again reported decreased hearing acuity since the wax removal in 2007, and there is nothing in the claims file which suggests that the Veteran's hearing acuity has changed since the 2008 opinion that the Veteran did not manifest objective hearing loss disability.  

The preponderance of the objective evidence is against the claim.  The claim must be denied.  


ORDER

The appeal for service connection for bilateral hearing loss is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


